197 Md. 683 (1951)
79 A.2d 540
BILLMAN
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 24, October Term, 1950.]
Court of Appeals of Maryland.
Decided March 21, 1951.
Before MARBURY, C.J., and DELAPLAINE, COLLINS, GRASON, HENDERSON and MARKELL, JJ.
MARKELL, J., delivered the opinion of the Court.
This is an application for leave to appeal from denial of a writ of habeas corpus. Petitioner is imprisoned under sentence for ten years for attempt to rape a ten-year old child. By the writ he seeks a new trial on the ground that he was convicted on perjured testimony of the child. He alleges with great particularity that some weeks after his conviction the child confessed, first to her mother, that her testimony was perjured, and was given at the instigation of a named person, not a state officer or employee. There is no charge that any state officer or employee had any part in procuring such perjury or at the time of the trial knew the testimony was perjured. At the trial petitioner was represented by counsel, who seems later to have collected evidence of the *684 alleged perjury. Hysler v. Florida, 315 U.S. 411, 316 U.S. 642, 62 S.Ct. 688, 86 L.Ed. 932; Mooney v. Holohan, 294 U.S. 103, 55 S.Ct. 340, 79 L.Ed. 791. A writ of habeas corpus cannot serve the purpose of a new trial. If petitioner's allegations are true, redress can be had only by application to the pardoning power. Keane v. State, 164 Md. 685, 166 A. 410.
Application denied, with costs.